 
 
I 
108th CONGRESS
2d Session
H. R. 3979 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2004 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To exempt the natural aging process in the determination of the production period for distilled spirits under section 263A of the Internal Revenue Code of 1986. 
 
 
 1. Exemption of natural aging process in determination of production period for distilled spirits under Section 263A 
 (a) In general Section 263A(f) of the Internal Revenue Code of 1986 (relating to general exceptions) is amended by adding at the end the following new paragraph: 
 
 (5) Exemption of natural aging process in determination of production period for distilled spirits For purposes of this subsection, the production period for distilled spirits shall be determined without regard to any period allocated to the natural aging process.  .   
 (b) Effective date The amendment made by this section shall apply to production periods beginning after the date of the enactment of this Act.   
 
